DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 10/12/2021 have been considered and an action on the merits follows regarding claims 1,3-6,8,10-23.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the remarks filed 10/12/2021, the Applicant claims the shore hardness scale is Shore A, which does not have support in the originally filed specification. The specification only 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a greater incline with respect to a vertical direction”, it is unclear of the structure of the lateral wall and/or the corresponding recess that faces the toe in comparison with one that faces the heel because there are different inclination angle with different reference vertical directions. 
Claim 22 recites “the side facing an outer edge of the shoe”, there is insufficient antecedent basis for the limitation, and it is unclear which part of the midsole is considered the side facing an outer edge in the forefoot region? And which part of the midsole the Applicant wants to compare with the side facing an outer edge of the shoe in capability of compression.
Claim 23 recites “said projections are substantially uniformly distributed”, the Applicant has defined that “substantially uniform” means spatially homogeneous in the remarks filed 10/12/2021. It is unclear what space the Applicant wants to mention by “spatially homogeneous”, is it the gaps between projections? Or the occupied space the projections come from the sole into the surrounding space? Also, “uniform” means the same, then it is unclear “substantially uniform” means the same or not the same?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,8,10-13, 15-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US 20160324264)(hereinafter Johnson) in view of Yang (US 20080184600)(hereinafter Yang), further in view of Trommer (US 20060064899)(hereinafter Trommer).
Regarding claim 1, Johnson teaches a shoe comprising an upper (12), a sole (14) which defines a substantially flat tread surface (20) configured to contact with the ground, and a midsole (16) that can be removably accommodated inside the upper (12) and can be placed on top of the sole (14) (fig 1), the midsole (16) comprising a plurality of projections (48) at least in a forefoot region (fig 1, at least two projections 48 in the forefoot region of the shoe), which are received inside corresponding recesses (fig 1A, there are corresponding pockets 36 to receive protrusions 48) made in the sole (14), the recesses being blind at a relative bottom surface such that the projections (48) do not project from the tread surface (fig 4), wherein one end of the plurality of projections (48) is in contact with the bottom surface of the recesses at least in the forefoot region (fig 4) such that the projections (48) are subjected to compression by the foot of the wearer during a walking movement (para [0033], the midsole 16 is constructed of flexible compressible, shock-absorbent, and/or deformable material),
wherein the projections (48) are accommodated inside the recesses (36). 
Johnson does not teach a gap remains defined between a projection and a lateral wall of the corresponding recess. However, in the same field of endeavor, Yang teaches the projections (22) of midsole (20) are accommodated inside the recesses (13) of the outsole (10) such that a gap remains defined a projection and a lateral wall of the corresponding recess (fig 2). Yang also teaches the projections (22,23) comprise first projections (22) and second projections (23), wherein the gap defined between a first projection (22) and a lateral wall of the corresponding recess (13) has a smaller size to the gap defined between a second projection (23) and a lateral wall of the corresponding recess (14). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with a gap remaining defined between a projection and a lateral wall of the corresponding recess as taught by Yang for the benefit of providing space for expansion of the projections in compression against the gravity force in use.
Johnson does not teach the first projections and the second projections comprise respective graphic elements. However, in the same field of endeavor, Trommer teaches indicia 37 can be printed on the lower surface of the midsole (34) and visible through the clear outsole (22); the indicia 37 can identifying marks or names of the institution, logos, instructions, etc. (para [0027]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bottom surface of the midsole of Johnson with the indicia 37 visible through the outsole as taught by Trommer for the benefit of allowing the indicia visible through the outsole while resisting tampering or altercation (Trommer, para [0027]). Then the modified Johnson teaches the first projections and the second projections comprise respective graphic elements.
Regarding claim 3, Yang teaches the gap portion on the side facing the toe of the shoe has orientations toward the toe of the shoe and positions closer to the toe portion than the gap portion on the side facing the heel (fig 2).
Regarding claim 8, Johnson does not teach the gap between the first projections and the lateral walls is no greater than between 0.25 mm and 0.75mm and the gap between the second projections and the lateral wall is no greater than between 1mm and 2mm. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of gap sizes in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the gap sizes between the projection and the lateral wall involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Yang teaches gaps are defined in the recess at least in the toe-to-heel direction of the shoe (fig 2).
Regarding claim 11, Yang teaches the gap widens in a longitudinal extent direction of the projection extending away from said end of the projection (fig 2).
Regarding claim 12, Yang teaches the midsole (20) is spaced apart from the sole (10) in regions that are adjacent to an inlet mouth of the recesses (fig 2).
Regarding claim 13, Johnson does not explicitly teach the projections are cylindrical or truncated cone shaped. However, Yang teaches the projections (22,23) are truncated cone shaped. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of projections of Johnson with truncated cone shape as taught by Yang for the benefit of providing fitting in the recess of the outsole while providing shock absorption and stability to the shoe when in use.
Regarding claim 15, Johnson teaches the upper comprises a base surface (40) having a through opening (42), through which the projections (48) pass (fig 1).
Regarding claim 16, Johnson teaches the base surface (40) having a first through opening (42) that occupies a central region of the forefoot region, and a second through opening (42) that occupies a central region of the rearfoot region (fig 1).
Regarding claim 17, Johnson teaches three projections which pass through the first through opening and through the second through opening, respectively. Johnson does not teach a plurality of rearfoot projections. However, Yang teaches a plurality of forefoot projections and a plurality of rearfoot projections. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with a plurality of forefoot projections and a plurality of rearfoot projections as taught by Yang for the benefit of providing fitting in the recess of the outsole while providing shock absorption and stability to the shoe when in use. 
Regarding claim 18, Yang teaches altogether three rearfoot projections are provided which are oriented in the shape of a triangle (fig 1).
Regarding claim 23, Johnson teaches the projections (48) are distributed are substantially uniformly distributed in a row in the forefoot region (fig 1).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US 20160324264) in view of Yang (US 20080184600), further in view of Trommer (US 20060064899), further in view of Del (WO2005077218)(hereinafter Del).
Regarding claim 4, Johnson does not teach the lateral wall portion of the projection and/or the corresponding recess that faces the toe is at a greater incline with respect to a vertical direction than the portion that faces the heel. However, in the same field of endeavor, Del teaches the lateral wall portion of the projection (stem 8) and/or of the corresponding recess (10) that faces the toe is at a greater incline with respect to a vertical direction than the portion that faces the heel (fig 1, the lateral walls of stem 8 at the side facing the toe and the side facing the heel have different inclination). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with the lateral wall portion of the projection and/or of the corresponding recess that faces the toe is at a greater incline with respect to a vertical direction than the portion that faces the heel as taught by Del for the benefit of providing shock absorption and stability in use as the user acts different force on different portions of the protrusion of the midsole. 
Regarding claim 5, Johnson teaches the end of the projection (48) is substantially flat. Johnson does not teach the end of the projection is inclined with respect to a horizontal direction defined by a plane of contact between the sole and the ground. However, Del teaches the end of the projection (stem 8) is inclined with respect to a horizontal direction defined by a plane of contact between the sole and the ground (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with the end of the projection inclined with respect to a horizontal direction defined by a plane of contact between the sole and the ground for the benefit of providing shock absorption and stability in use as the user acts different force on different portions of the protrusions of the midsole. 
Regarding claim 6, Del teaches the end is inclined such that the portion of the end that faces the toe of the shoe is closer to the ground than the portion facing the heel (fig 1).
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US 20160324264) in view of Yang (US 20080184600), further in view of Trommer (US 20060064899), further in view of Fujita (US 20160255911)(hereinafter Fujita).
Regarding claim 14, Johnson does not teach the projections have a length in a direction extending away from a contact surface that is variable in a direction transverse to the toe-to heel direction of the shoe. However, in the same field of endeavor, Fujita teaches the projection have a length in a direction extending away from a contact surface that is variable in a direction transverse to the toe-to heel direction of the shoe (figs 5A-5E). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson that the projections (48) have a length in a direction extending away from a contact surface that is variable in a direction transverse to the toe-to heel direction of the shoe as taught by Fujita for the benefit of providing effective shock absorbing while increasing the gripping force in a running shoe. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US 20160324264) in view of Yang (US 20080184600), further in view of Trommer (US 20060064899), further in view of Gross (US 5367791)(hereinafter Gross).
Regarding claim 19, Johnson does not teach the bottom surface is defined by a sheet fixed to the sole, the sheet being made of a material having higher hardness than the sole. However, in the same field of endeavor, Gross teaches the bottom surface is defined by a sheet (14), the sheet (14) being made of a material having higher hardness than the sole (16)(the outsole 14 is made of abrasion resistant rubber that is somewhat hard, having a durometer of approximately 60 Shore A scale, the midsole 16 is made of a relatively hard, such as EVA having a durometer of approximately 60 Asker C scale). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with the bottom surface defined by a sheet fixed to the sole, the sheet being made of a material having higher hardness than the sole as taught by Gross for the benefit of providing greater comfort, performance and health to wearer, particularly a wearer involved in athletic type activities, such as walking and playing tennis (Gross, column 1, lines 27-30).
Regarding claim 20, Johnson does not teach the sheet is made of a transparent or semi-transparent material. However, Trommer teaches the outsole is formed of a transparent or translucent material that is solid and constant across the outsole between the lower surface and the upper surface (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Johnson with the sheet is made of a transparent material as taught by Trommer for the benefit of the insert on the upper surface being visible through the outsole without visual obstruction within the material (Trommer, abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US 20160324264) in view of Yang (US 20080184600), further in view of Trommer (US 20060064899), further in view of Baltierra (US 20170231323)(hereinafter Baltierra).
Regarding claim 21, Johnson does not teach the projections are made of a material having a shore hardness of between 18 and 25. However, Baltierra teaches the recess receives a softer and more compressible than the rubber such as a silicone gel or viscoelastic urethane polymer having a durometer of about 10 on the Shore -000 scale to 50 on the Shore –A scale (para [0031]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the projections of Johnson with the material having a Shore hardness about 10 on the Shore -000 scale to 50 on the Shore- A scale as taught by Baltierra for the benefit of providing a cushion when the foot applies weight (Baltierra, abstract).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US 20160324264) in view of Yang (US 20080184600), further in view of Trommer (US 20060064899), further in view of  Swager (US 20150282561)(hereinafter Swager) .
Regarding claim 22, Johnson does not teach the midsole has a greater capability of compression in the forefoot region on the side facing an outer edge of the shoe. However, in the same field of endeavor, Swager teaches a midsole comprising an elastically compressible first material having a first durometer and extending over a majority of the area of the sole, a longitudinal pronation guiding element, comprising a second material having a second durometer, greater than the first durometer, for providing the wearer’s foot with a longitudinal pronation guiding during walking or running (fig 2), the midsole has a greater capability of compression in the forefoot region on the side facing an outer edge of the shoe than the guiding element (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the midsole of Johnson with greater capability of compression in the forefoot region on the side facing an outer edge of the shoe as taught by Swager for the benefit providing the wearer’s foot with a longitudinal pronation guiding during walking or running (Swager, para [0018]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732